\QO¢\}G'\UIBUN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:17-cv-01712-RSL Document 92 Filed 02/14/19 Page 1 of 3

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
KURT SINGLETON, Civil Action NO. 2:17-cv-01712 RSL

Plaintiff, STIPULATED MOTION FOR
ORDER OF DISMISSAL OF ALL CLAIMS

VS.

INTELLISIST, INC. D/B/A SPOKEN
COMMUNICATIONS, a Washington
Corporation,

NOTE ON CALENDAR: February 14, 2019

Defendant.

 

 

STIPULATED MOTION
COMES NOW the parties hereto, Plaintiff Kurt Singleton, by and through his attorney of
record, and Defendant Intellisist, lnc. d/b/a Spoken Communications, by and through its
attorneys of record, and, pursuant to FRCP 41, hereby stipulate that all of PlaintiH’s claims
against Defendant Intellisist, Inc. d/b/a Spoken Commum`cations in this action shall be dismissed
with prejudice and without costs.

DATED this 14th day of February, 2019.

STIPULATED MOTION FOR LEWIS BRISBQIS BISGAAR]_) & SMITH LLP
oRDER 0F DISMISSAL oF ALL CLAIMS 1111 1111“1 Avel_l“¢, S“lf¢ 2700

Seattle, Washmgton 98101
- 1 206.436.2020

USDC WD WA CAUSE NO. 2:17-cv-01712 RSL
4848-0593-2168.1

 

\QM\I¢\UI-ldb-INt-\

NNNNNNNNr-\)-\Id)-\»-i\-\)-\\-\)-\)-\
\lc\Ul-l§wNH¢\o¢¢\l¢\Ul-RWN)-\c

 

 

Case 2:17-cv-01712-RSL Document 92 Filed 02/14/19 Page 2 of 3

DATED: February 14, 2019

DATED: February 14, 2019

STIPULATED MOTION FOR

ORDER OF DISMISSAL OF ALL CLAlMS
- 2

UsDc WD WA cAUsE No. 2117-¢»/4)1712 RsL
48484)593-2168.1

LEWIS BRISBOIS BISGAARD & SMITH LLP

BV; s/Benjamin J. Stone
Benjamin J. Stone, WSBA #33436
11 1 1 Third Avenue, Suite 2700
Seattle, Washington 98101
(206) 436-2020
Beniamin.Stoner`cr..'lewisbrisbois.com
Attorney for Defendant
Intellisist, Inc. d/b/a Spoken Communications

LAW OFFICES OF JUDITH A. LONNQUIST

BV; s/Judith A. Lonnquist
Judith A. lonnquist, WSBA #6421
1218 Third Avenue, Suite 1500
Seattle, WA 98101
(206) 622-2086
lojal@aol.com

Attorney for Plaintiff Kurt Singleton

LEWIS BRISBOIS BISGAARD & SMITH LLP
l 111 Third Avenue, Suite 2700
Seattle, Washington 98101
206.436.2020

 

\G®\l¢\UI-kb)NF-\

NNNNNNNN|-\hdl-\l-\|-\|-i|-\|-\|-\I-\
\lQ\Ul-I>~UNP-\Q\°N`IQUIAUN>-\©

 

 

Case 2:17-cv-Ol712-RSL Document 92 Filed 02/14/19 Page 3 of 3

ORDER

Based on the stipulation of the parties,

IT IS HEREBY ORDERED that Plaintist claims against Defendant Intellisist, Inc. d/b/a

Spoken Communications are dismissed with prejudice and without costs to any party.

(..

DATED this __ day of Februmy, 2019.

Presented by:

DATED: February 14, 2019

DATED: February 14, 2019

STIPULATED MOTION FOR

ORDER OF DISMISSAL OF ALL CLAlMS
- 3

USDC wD WA cAUsE No. 2;17-cv-01712 RsL
4348-0593-2168.1

WM$(MM/

Judge Robert S. Lasnik

LEWIS BRISBOIS BISGAARD & SMITH LLP

BV; s/Benjamin J. Stone
Benjamin J. Stone, WSBA #33436
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
(206) 436-2020
Beniamin.StonerEt`.:lewisbrisbois.com
Attomey for Defendant
Intellisist, Inc. d/b/a Spoken Communications

LAW OFFICES OF JUDITH A. LONNQUIST

BV; s/Jua’ith A. Lonnquist
Judith A. Lonnquist, WSBA #6421
1218 Third Avenue, Suite 1500
Seattle, WA 98101
(206) 622-2086
lojal@aol.com

Attomey for Plaintiff Kurt Singleton

LEWIS BRISBOIS BISGAARD & SMITH LLP
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206.436.2020

 

